DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 May 2021 has been entered. 

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 16/565,016 filed on 4 May 2021.
Claims 1-20, 32, and 39-40 have been previously cancelled.
Claims 21, 24, 26-28, 31, 33-38, 41, and 42 have been amended.
Claims 43 has been added. 
Claims 21-31, 33-38 and 41-43 are currently pending and have been examined. 

Information Disclosure Statement

The Information Disclosure Statement filed on 1 March 2021, has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 112:

Claims 21, 28, and 35 stand rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention. 

In response, Applicant has amended the claims in order to address the issues raised. However it is noted that the pending claims are still directed to indefinite subject matter under 35 U.S.C. § 112 based on the reasoning set forth below. The rejection therefore remains. 

B. Claim Rejections – 35 U.S.C. § 101:

Claims 21-31, 33-38 and 41-43 stand rejected under 35 U.S.C. § 101 as being directed to a judicial exception.

1. Applicant argues that Claim 21 recites patentable subject matter.

Examiner respectfully disagrees. The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (sales activities or behaviors; business relations); managing interactions between people (including social activities, teachings, following rules or instructions), inasmuch as the claimed method as a whole is directed towards merely using rules and/or instructions to facilitate making a payment transaction remotely using a computer-related device in an automated manner but for the recitation of generic computer components. Performing steps merely comprising collecting and storing known data/information about an entity, receiving a request associated with a transaction with said entity, retrieving said stored data/information about the entity, analyzing (verifying) stored data/information, and following rules/instructions associated with processing of the transaction request (payment transaction) falls within the certain methods of organizing human activity (e.g., fundamental economic practice; following rules or set of instructions) grouping of abstract ideas. Nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea.

Following specific rules and/or instructions, including verifying stored data/information (parameters), which must be followed in facilitating a payment transaction to a recipient of the payment in an organized and automated manner is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A). Applicant’s argument is therefore unpersuasive. 

2. Applicant argues that Claim 21 is not abstract under Step 2A.

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional element – using a computer device (to perform the step(s) described. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea. Accordingly, Applicant’s argument is unpersuasive.

3. Applicant argues that Claim 21, as presently amended, describe a clear and material "improvement in the functioning of a computer or other technology or technological field," namely, in the computer-related technology and technological field of providing a mobile application executing on an electronic device that fosters and facilitates user interactions with a payment service computing platform.

Examiner respectfully disagrees. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. The claims require no more than a generic computer to perform generic computer functions known to the industry.  Accordingly, Applicant’s argument is unpersuasive.

4. Applicant argues that Claim 21 includes significantly more under Step 2B.

Examiner respectfully disagrees.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept comprising processing of payments for remotely purchased goods; collecting and comparing known information; collecting information, analyzing it, and displaying certain results of the collection and analysis; remotely accessing and retrieving user-specified information, in order to perform merely using rules and/or instructions to facilitate making a payment transaction remotely using a computer-related device in an automated manner, while using generic computer devices performing computer functions akin to: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); BuySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

The rejection is therefore maintained. 

C. Claim Rejections – 35 U.S.C. § 103:

Claims 21-31, 33-38 and 41-43 stand rejected under U.S.C. 103(a) as being unpatentable over Ham, US 2014/0279098 (“Ham”), in view of Reader, US 2015/0348003 (“Reader”), further in view of Leblang et al., US 2002/0120568 (“Leblang”).

Applicant’s remarks and/or arguments have been considered by Examiner and found to be persuasive over the prior art(s) of record. Accordingly, the rejection of the claims under 35 U.S.C. 103, is withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the 2nd Paragraph of 35 U.S.C. § 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 28, and 35 are rejected under 35 U.S.C. § 112, 2nd Paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim 21, the claim as amended recites “wherein the transaction flow comprises a custom sequence of distinct operations to be performed to complete the execution of the current payment transaction process…” However, it is vague and/or unclear what exactly comprises said “custom sequence of distinct operations to be performed”, as no details or description of the customized sequence of distinct operations entailed in said transaction process is provided or recited in the claim. 

As such, and as there is no specific definition and/or description of the features at issue in the Specification to provide further guidance and/ description, the above limitation features are considered indefinite.

The Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP 2173.06 and the USPTO' s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Independent claims 28 and 35 recite similar limitations as claim 21 above and are rejected using the same reasoning. Dependent claims 22-27, 29-31, 33-34, 3-38 and 41-42 are also rejected as being dependent on the rejected base claims.

Clarification and/or correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: a method comprising: 

receiving, by a payment service computing platform, an indication of a request to execute a current payment transaction process between a payer and a payee, wherein the indication of the request is received from a payment service application executing on an electronic device associated with the payer; 

in response to receiving the indication of the request, identifying, by the payment service computing platform, a set of parameters associated with the payee, wherein identifying the set of parameters comprises determining a first payee type of a plurality of payee types for the payee, and wherein the plurality of payee types comprises a for-profit entity payee type, a nonprofit entity payee type, a quick service payee type, a professional service payee type, and a personal association payee type; 

deriving, by the payment service computing platform, a transaction flow for executing the current payment transaction process based on the determined first payee type, wherein the transaction flow comprises a custom sequence of distinct operations to be performed to complete the execution of the current payment transaction process, and wherein each operation of the custom sequence of distinct operations is selected in accordance with the determined first payee type; and 

causing, by the payment service computing platform, the electronic device to present the transaction flow to the payer for completion of the execution of the current payment transaction process between the payer and the payee.  

The claim is directed to a method (e.g., process) which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely storing, receiving, transmitting, storing, comparing, displaying data and/or information associated with processing a transaction.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (sales activities or behaviors; business relations); managing interactions between people (including social activities, teachings, following rules or instructions), inasmuch as the claimed method as a whole is directed towards merely using rules and/or instructions to facilitate making a payment transaction remotely using a computer-related device in an automated manner but for the recitation of generic computer components. Performing steps merely comprising collecting and storing known data/information about an entity, receiving a request associated with a transaction with said entity, retrieving said stored data/information about the entity, analyzing (verifying) stored data/information, and following rules/instructions associated with processing of the transaction request (payment transaction) falls within the certain methods of organizing human activity (e.g., fundamental economic practice; following rules or set of instructions) grouping of abstract ideas. Nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea.

Following specific rules and/or instructions, including verifying stored data/information (parameters), which must be followed in facilitating a payment transaction to a recipient of the payment in an organized and automated manner is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional element – using a computer device (to perform the step(s) described. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept comprising processing of payments for remotely purchased goods; collecting and comparing known information; collecting information, analyzing it, and displaying certain results of the collection and analysis; remotely accessing and retrieving user-specified information, in order to perform merely using rules and/or instructions to facilitate making a payment transaction remotely using a computer-related device in an automated manner, while using generic computer devices performing computer functions akin to: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); BuySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Independent claim 28 recites substantially the same limitations as claim 21 above and is ineligible for the same reasons. The subject matter of claim 28 corresponds to the subject matter of claim 21 in terms of computer-readable storage media (manufacture). Therefore the reasoning provided for claim 21 applies to claim 28 accordingly.

Independent claim 35 recites substantially the same limitations as claim 21 above and is ineligible for the same reasons. The subject matter of claim 35 corresponds to the subject matter of claim 21 in terms of a system (machine). Therefore the reasoning provided for claim 21 applies to claim 35 accordingly.

Dependent claims 22-27, 29-34, 3-38 and 41-42 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claims 22, 29, 36, the step(s) comprising “wherein the customized transaction flow is based on preferences associated with the payer and the first payee type, and wherein the preferences are stored in the database”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (sales activities or behaviors; business relations); managing interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and/or rules/instructions used in the process. 
 
In claims 23, 30, 37, the step(s) comprising “wherein the customized transaction flow includes tip options determined based on the preferences”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (sales activities or behaviors; business relations); managing interactions between people (including social activities, teachings, following rules or instructions), because it merely describes additional data/information used in the process. 

In claims 24, 31, 38, the step(s) comprising “wherein the custom sequence of distinct operations comprises operations for generating an invoice for the payee”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (sales activities or behaviors; business relations); managing interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and/or rules/instructions used in the process. 

In claim 25, the step(s) comprising “wherein the customized transaction flow includes tip options selectable by the payee”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (sales activities or behaviors; business relations); managing interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps used in the process. 

In claims 26 and 33, the step(s) comprising “wherein the custom sequence of distinct operations comprises operations for generating a registration flow”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (sales activities or behaviors; business relations); managing interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and/or rules/instructions used in the process. 

In claims 27 and 34, the step(s) comprising “wherein the custom sequence of distinct operations comprises operations for generating a verification”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (sales activities or behaviors; business relations); managing interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and/or rules/instructions used in the process. 

In claim 41, the step(s) comprising “wherein the custom sequence of distinct operations comprises one or more operations associated with completing transactions with a second payee type of the plurality of payee types”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (sales activities or behaviors; business relations); managing interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps used in the process. 

In claim 42, the step(s) comprising “wherein the custom sequence of distinct operations is derived from operations of a first predetermined transaction flow and a second predetermined transaction flow, and wherein the first predetermined transaction flow is different from the second predetermined transaction flow”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (sales activities or behaviors; business relations); managing interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps used in the process. 

In claim 43, the step(s) comprising “wherein the custom sequence of distinct operations comprises two or more of an invoice flow operation, a tipping flow operation, a bill-splitting flow operation, a payment confirmation flow operation, a feedback flow operation, a personal note flow operation, a registration flow operation, or a donation flow operation”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (sales activities or behaviors; business relations); managing interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and/or rules used in the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion

Claims 21-31, 33-38 and 41-43 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692